United States Court of Appeals
                        For the First Circuit


No. 16-2441

                       LUIS ADRIÁN CORTÉS-RAMOS,

                         Plaintiff, Appellant,

                                  v.

  SONY CORPORATION OF AMERICA, SONY ATV MUSIC PUBLISHING, LLC,
  SONY MUSIC HOLDINGS INC., agent of Sony Music Entertainment,
     SONY PICTURES TELEVISION, INC., SONY MUSIC BRAZIL, SONY
                        ELECTRONICS, INC.,

                        Defendants, Appellees,


              ENRIQUE MARTIN-MORALES, a/k/a Ricky Martin,

                              Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                                Before

                     Torruella, Lipez, and Barron,
                            Circuit Judges.


     Juan R. Rodríguez, with whom Rodríguez Lopez Law Offices,
P.S.C. was on brief, for appellant.
     David C. Rose, with whom Pryor Cashman LLP, Jorge I. Peirats,
Maria D. Trelles-Hernández and Pietrantoni Méndez & Alvarez LLC,
were on brief, for appellees.
May 4, 2018




   - 2 -
               BARRON, Circuit Judge.             This appeal is from an order

granting a motion for attorney's fees pursuant to the Copyright

Act.     We reverse.

               On July 28, 2014, the plaintiff, Luis Adrián Cortés-

Ramos, filed a complaint in the District of Puerto Rico against

Sony Corporation of America (Sony) and other related defendants,

in   connection        with   a   songwriting      contest   that     Sony    had   co-

sponsored.      The suit alleged various claims under Puerto Rico and

federal law, including claims under the Copyright Act.                       17 U.S.C.

§ 505.

               The District Court dismissed with prejudice all of the

claims    on    the     grounds    that    they    were   subject     to     mandatory

arbitration pursuant to an agreement that Cortés-Ramos had signed

when he entered the contest and that he had failed to allege facts

sufficient to support his claims under Fed. R. Civ. P. 12(b)(6).

We affirmed the District Court's order dismissing the claims.                       See

Cortés-Ramos v. Sony Corp. of Am., 836 F.3d 128 (1st Cir. 2016).

               The defendants then moved for attorney's fees pursuant

to § 505 of the Copyright Act, which provides for a "reasonable

attorney's fee to the prevailing party."                  17 U.S.C. § 505.          The

District       Court    granted     the    defendants'       motion    and     awarded

$47,601.78 in attorney's fees.




                                          - 3 -
             Cortés-Ramos now argues that the District Court erred in

awarding attorney's fees because the defendants do not qualify as

prevailing parties under § 505.          We agree.

             In    evaluating    a    similarly   worded   attorney's     fees

provision to the one that we confront here, see 42 U.S.C. §§ 1983,

1988(b) (providing that federal district courts may "allow the

prevailing party . . . a reasonable attorney's fee as part of the

costs"), the Supreme Court made clear that "[t]he touchstone of

the prevailing party inquiry . . . [is] the material alteration of

the legal relationship of the parties in a manner which Congress

sought to promote in the fee statute."            Sole v. Wyner, 551 U.S.

74,   82   (2007)     (internal      quotations   and   citations    omitted)

(emphasis added).       Here, there has been no such alteration.

             When these parties were last before us on appeal, we did

affirm the District Court's order dismissing Cortés-Ramos' claims

(including the Copyright Act claims) "with prejudice."                Cortés-

Ramos, 836 F.3d at 129-30.           But, we made clear that we were doing

so solely because we were affirming the District Court's order

compelling arbitration of these claims.              Id. at 130.      And, we

expressly noted that "in light of the District Court's order

compelling        arbitration,    Cortés's     claims   'ha[ve]     not   been

extinguished but [have been] merely left to the arbitrator.'"             Id.

at 130 (quoting Next Step Med. Co. v. Johnson & Johnson Int'l, 619

F.3d 67, 71 (1st Cir. 2010)).


                                       - 4 -
          Thus, the only material alteration in the parties' legal

relationship concerning the Copyright Act arises from a ruling

regarding the forum in which Cortés-Ramos' Copyright Act claims

must be heard.    But, the Copyright Act -- unlike the Federal

Arbitration Act, see 9 U.S.C. § 2 -- reflects no congressional

policy favoring or disfavoring arbitration of claims.   There thus

has been no "material alteration of the legal relationship of the

parties in a manner which Congress sought to promote" when it

enacted § 505 of the Copyright Act.    Sole, 551 U.S. at 82; see

also Heritage Capital Corp. v. Christie's, Inc., No. 3:16-CV-3404-

D, 2018 WL 398202, at *3 (N.D. Tex. Jan. 12, 2018) (holding that

Defendant did not qualify under § 505 of the Copyright Act as a

prevailing party because compelling arbitration was a procedural

victory that did not materially alter the legal relationship

between the parties).

          We therefore reverse the order of the District Court

granting attorney's fees to the defendants.




                              - 5 -